        Case 4:20-cr-00121-MWB Document 28 Filed 11/04/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :
                                          :
             v.                           :    NO. 4:20-CR-00121
                                          :
RICKY LONG,                               :    JUDGE BRANN
                                          :
             Defendant.                   :    ELECTRONICALLY FILED

                                       ORDER

                                  NOVEMBER 4, 2020

BACKGROUND:

      On June 16, 2020, a fifteen-count Indictment was entered against Defendant

Ricky Long. On August 5, 2020, Ricky Long was arraigned, entered a plea of not

guilty, and was released on his own recognizance. This case is currently scheduled

for jury selection and trial on January 4, 2021 with pretrial motions due on or

before November 5, 2020.

      On November 3, 2020, Defendant, Ricky Long, moved for a 90 day

continuance of trial and averred that: (1) the ends of justice served by granting this

continuance outweigh the best interest of the public and the defendant in a speedy

trial; (2) failure to grant a continuance of these deadlines would likely result in a

miscarriage of justice; and (3) failure to grant a continuance would deny counsel

for the Defendant reasonable time necessary for effective preparation, taking into

account the exercise of due diligence. 18 U.S.C. §§ 3161(h)(7)(A);
           Case 4:20-cr-00121-MWB Document 28 Filed 11/04/20 Page 2 of 2




3161(h)(7)(B)(i); 3161(h)(7)(B)(iv). Counsel for the Government concurred in this

request.

      WHEREFORE, IT IS ORDERED that:

      1.       Jury selection is continued from January 4, 2021 to
  April 5, 2021
_______________________     9 30 __.m.,
                        at __:___ a     in Courtroom No. 1, United States

Courthouse and Federal Building, Fourth Floor, 240 West Third Street,

Williamsport, PA 17701.

      3.       The deadline for filing Pre-Trial Motions as set forth in the September

                                                January 5, 2021
3, 2020 scheduling order shall be continued to _______________________.

      4.       For purposes of the Speedy Trial Act, the period of delay resulting

from this continuance is excluded in accordance with 18 U.S.C. §§ 3161(h)(7)(A);

3161(h)(7)(B)(i); 3161(h)(7)(B)(iv).




                                               BY THE COURT:


                                                s/ Matthew W. Brann
                                               _________________________
                                               Matthew W. Brann
                                               United States District Judge
